        19-01111-scc        Doc 16     Filed 05/10/19 Entered 05/10/19 12:42:09             Blank Notice
                                             (wysiwyg) Pg 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                                One Bowling Green
                                             New York, NY 10004−1408


IN RE: Strategic Funding Source, Inc. v. Sterling et al   CASE NO.: 19−01111−scc

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 0




                            NOTICE OF ADJOURNMENT OF HEARING



Please take notice that the hearing scheduled for May 23, 2019 on the Motion to Dismiss Adversary Proceeding filed
by Gerard DiConza on behalf of Jay Entertainment Corp. has been adjourned.
The new hearing date is June 19, 2019 at 10:00 a.m.

Thank you



Dated: May 10, 2019                                        Vito Genna
                                                           Clerk of the Court
